Citation Nr: 0827543	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  08-06 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability manifested by depression.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1945 to 
November 1946, May 1950 to July 1954, and from August 1954 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In that decision, service connection 
for tinnitus was also denied.  However, the veteran was later 
awarded service connection for tinnitus by a January 2008 
decision.

This case has been advanced on the Board's docket.

In April 2008, the veteran testified at a hearing before the 
Board.  The veteran submitted additional evidence to the 
Board in the form of a private audiogram.  The veteran waived 
review of the newly submitted evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2007).  
Thus, the Board will consider such evidence in the 
adjudication of this appeal.


FINDINGS OF FACT

1.  The veteran does not have a psychiatric disability 
manifested by depression that is attributable to his active 
military service.

2.  The veteran does not have hearing loss that is 
attributable to his active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a psychiatric disability 
manifested by depression that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a December 2006 notice letter, 
the RO notified the veteran and his representative of the 
information and evidence needed to substantiate the service 
connection claims.  In the notice letter, the RO also 
provided the veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, a 
remand of the service connection issues for further 
notification as to how to substantiate the claims is not 
necessary.

The Board also finds that the December 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  Records 
from multiple private treatment providers identified by the 
veteran have also been obtained.  Additionally, in August 
2007, the veteran was provided VA examinations in connection 
with his claims, the reports of which are of record.  
Furthermore, as noted in the introduction, the veteran was 
afforded a hearing before the Board in April 2008, the 
transcript of which is also of record.  Thus, VA has properly 
assisted the veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2007).

A. Psychiatric Disability Manifested by Depression

The veteran asserts that he suffers from depression and that 
it first had its onset during active military service.  Thus, 
he contends that service connection is warranted.

A review of the post-service medical records reveals that the 
veteran was treated for symptoms of anxiety and depression in 
March 2004 by R.B.N., MD.  The veteran was prescribed 
medication for treatment.  Dr. R.B.N. treated the veteran 
until December 2004.  At that time, Dr. R.B.N. stated that 
the veteran's anxiety had resolved.  Dr. R.B.N. did not 
provide an opinion as to the etiology of the psychiatric 
symptoms or relate the symptoms to the veteran's military 
service.

Thereafter, in November 2005, the veteran was seen by J.D., 
M.D., for a complaint of depression that the veteran 
indicated had worsened over the past two years.  Dr. J.D.'s 
initial diagnoses were single episode major depressive 
disorder and possible generalized anxiety disorder.  Dr. J.D. 
noted the veteran's reported history of an in-service 
psychiatric incident in 1965.  The veteran also denied any 
previous depression.  Through November 2006, Dr. J.D. treated 
the veteran for continuing symptoms of depression and 
anxiety.  Dr. J.D. provided consistent diagnoses of major 
depressive disorder and generalized anxiety disorder 
throughout the period of treatment.  Dr. J.D. did not relate 
the veteran's psychiatric disabilities to his military 
service or otherwise issue an opinion as to the origin of 
such disabilities.  However, in the November 2005 treatment 
record, Dr. J.D. characterized the veteran as presenting with 
a new onset of depression.

The private treatment records indicate that the veteran has a 
current psychiatric disability.  In order for service 
connection to be warranted, the disability must have had its 
onset during his active military service or the disability 
must otherwise be attributable to his active military 
service.

In August 2007, the veteran underwent VA psychiatric 
examination in connection with the claim.  The examiner 
confirmed the diagnoses of major depressive disorder (in 
partial remission) and generalized anxiety disorder.  He also 
noted that the veteran had a past history of a paranoid 
psychotic episode in 1964 or 1965 in full remission.  The 
only competent medical nexus opinion of record was issued by 
the examiner in the August 2007 report.  The examiner issued 
the opinion after examining the veteran and reviewing the 
claims file.

The VA examiner accurately summarized the veteran's history 
of psychiatric treatment during military service.  The 
veteran developed a psychotic episode during military service 
in approximately December 1964.  The veteran subsequently 
underwent numerous psychiatric evaluations.  The VA examiner 
noted that none of the evaluations documented a depressive 
illness, although some anxiety was noted.  In March 1965, the 
veteran was initially diagnosed with a chronic, paranoid-
type, schizophrenic reaction.  However, in April 1964, no 
psychiatric impediment was found and the veteran was not 
markedly paranoid.  In June 1965, the veteran went before a 
Medical Board.  He was found to have a psychiatric disorder 
that was characterized as a paranoid reaction and paranoid 
state with referential thinking and transitory and 
persecutory delusions.  Thereafter, no psychiatric disease 
was found during September 1965 and November 1966 
evaluations.  The February 1977 separation examination report 
indicated a normal psychiatric examination.

The VA examiner stated as follows:

It is my clinical opinion that [the 
veteran's] current mental disorders are not 
related to psychiatric illness [that] 
occurred in service.  He has no current 
mental disorders like he had in the service.  
There was no mention of his current mental 
disorders, depression/anxiety in any of the 
service medical record[s] and private medical 
records during his military career.  It is my 
opinion that his current mental disorders are 
not caused by, a result of[,] or related to 
his documented mental disorders in the 
service.

Based on the evidence of record, including the VA examiner's 
probative opinion, the Board finds that the veteran's current 
psychiatric disabilities, manifested in part by depression, 
are not attributable to his active military service.  Major 
depressive disorder and generalized anxiety disorder were not 
diagnosed until many years after service in 2004.  The VA 
examiner found that the disabilities were not related to the 
documented in-service psychiatric difficulties.  According to 
the examiner, the in-service disability was not manifested by 
the current psychiatric symptoms.  Moreover, Dr. J.D. stated 
that the veteran's depression was of new onset.

In sum, the evidence shows that the veteran had a psychiatric 
problem (paranoid psychotic episode) during active military 
service.  However, he does not currently have that 
psychiatric disability.  Cf. Groves v. Peake, 524 F.3d 1306 
(Fed. Cir. 2008) (holding that there is a presumption of 
service connection for a chronic disease that manifests 
during service and then again at any later date, no matter 
how remote).  While he had what was characterized as a 
schizophrenic reaction in service, schizophrenia as a chronic 
disability was not diagnosed.  Additionally, the veteran's 
current psychiatric disabilities (major depressive disorder 
and generalized anxiety disorder) are not attributable to his 
active military service, including the in-service psychiatric 
disability.  Consequently, service connection is not 
warranted for a psychiatric disability manifested by 
depression.

B. Hearing Loss

The veteran asserts that he has bilateral hearing loss as a 
result of loud noise exposure during his military service.  
He maintains that he was exposed to loud noise from various 
aircraft during his duties as a pilot, which duties 
encompassed approximately 15 years.  He also states that he 
had further noise exposure as a passenger in the aircraft.  
Thus, the veteran contends that service connection is 
warranted for bilateral hearing loss.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

In August 2007, the veteran was afforded a VA audiological 
examination.  The examiner diagnosed the veteran with 
bilateral sensorineural hearing loss.  The documented 
audiometric testing results and Maryland CNC speech 
recognition scores indicate that the veteran has impaired 
hearing in both ears for VA purposes.

There is no explicit documentation of noise exposure in the 
veteran's military records.  However, the veteran's personnel 
records indicate that he was a pilot for a portion of his 
over 28 years of active service.  This included service as a 
combat bomber pilot during the Korean War.  The veteran 
states that he was a pilot for approximately 15 years.  Thus, 
the veteran was likely exposed to noise from various aircraft 
in service.  In fact, the VA examiner found that the aircraft 
noise exposure was sufficient enough to cause the veteran's 
tinnitus.  However, the veteran also reports post-service 
noise exposure to aircraft as a result of his civilian 
employment as a pilot.

A review of the veteran's service medical records is negative 
for a diagnosis of hearing loss.  Additionally, there were no 
complaints of, or treatment for, hearing loss.  There was one 
instance of acute bilateral otitis media in May 1951.  
Notably, the veteran underwent numerous periodic audiological 
examinations during service in conjunction with his duties as 
a pilot.  From his initial enlistment examination for his 
first period of service in July 1944 to his separation 
examination from his last period of service in February 1977, 
the veteran's hearing was tested over 30 times.  Several 
kinds of hearing tests were administered, including whispered 
voice tests, spoken voice tests, and various types of 
audiometric testing.  The veteran had normal hearing on every 
test.  Thus, in-service onset of sensorineural hearing loss 
is not objectively documented in the service medical records.

Notwithstanding these facts, the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection for 
hearing loss.  Hensley v. Brown, 5 Vet.  App. 155, 159 
(1993).  Significantly, the veteran has provided sufficient 
evidence to establish in-service exposure to loud noise from 
aircraft and he has been diagnosed with bilateral hearing 
loss.

The August 2007 VA examiner was asked to provide a medical 
nexus opinion regarding the relationship between the 
veteran's current bilateral hearing loss and his active 
military service.  In December 2007, the examiner gave the 
opinion that the veteran's current hearing loss was not 
caused by, or a result of, the veteran's military noise 
exposure.  The examiner reasoned that the veteran was exposed 
to aircraft noise both in the military and afterwards in his 
civilian life.  Additionally, the examiner pointed to several 
normal in-service hearing tests, including the separation 
examination.

The Board finds the VA examiner's opinion highly probative 
because it is the only competent medical opinion of record 
and the opinion is supported by the evidence of record.  
Although the VA examiner only identified seven in-service 
hearing examinations, the rationale for her opinion leads the 
Board to conclude that she would not alter the opinion based 
on the consideration of many more normal in-service 
audiological examinations.

Despite the significant objective evidence to the contrary, 
the veteran maintains that he had hearing loss in service.  
He alleges that the many in-service hearing tests were normal 
because he was good at taking the tests and knew how to pass 
the tests.  The Board does not find credence in the veteran's 
statements with respect to the in-service hearing tests.  The 
shear number of over 30 normal hearing examinations spanning 
three decades outweighs the veteran's allegations and the 
Board finds no reason to doubt the validity of the 
examinations conducted during the veteran's military service.

The veteran submitted two private audiograms, dated in May 
2007 and March 2008.  The audiograms contain evidence 
supporting the notion that the veteran currently has 
bilateral hearing loss.  However, this fact was established 
by the VA examination.  Neither audiologist issued an 
etiological opinion regarding hearing loss.  Thus, the 
evidence has little probative value.

Based on the evidence of record, including the December 2007 
VA opinion, the Board finds that the veteran's hearing loss 
is not attributable to his active military service.  
Therefore, service connection for hearing loss is not 
warranted on a direct basis.

Additionally, the Board notes that there is no objective 
evidence that sensorineural hearing loss manifested itself to 
a compensable degree within one year of the veteran's 
separation from military service.  Sensorineural hearing loss 
was first diagnosed in 2007, which was approximately 30 years 
after service.  Thus, service connection is not warranted for 
hearing loss on a presumptive basis.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

C. Conclusion

The Board has considered the veteran's written contentions, 
as well as the hearing testimony from him and his wife, with 
regard to the claims of service connection.  While the Board 
does not doubt the sincerity of their belief that the 
veteran's current psychiatric disability and bilateral 
hearing loss are related to his time in service, as lay 
persons without the appropriate medical training or 
expertise, they are not competent to provide a probative 
opinion on a medical matter-such as the etiology of a 
current disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)).

For all the foregoing reasons, the Board finds that the 
claims of service connection for a psychiatric disability 
manifested by depression and bilateral hearing loss must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for a psychiatric disability manifested by 
depression is denied.

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


